Case 8:18-cv-01644-VAP-KES Document 17-2 Filed 10/03/18 Page 1 of 7 Page ID #:281




                                            Exhibit 2
                                       28
 Case 8:18-cv-01644-VAP-KES Document 17-2 Filed 10/03/18 Page 2 of 7 Page ID #:282




                                         J1~MS ARBI7°IiATION
                                      Reference No.1220053114


 Jason Frank I~aw,PLC,
           Claainant and Cr~s~-Respondent,

                       v.


 Eagan Avenatti,LLP,
          Respondent and Cross-Claimant.




                      FINAL ORDER RE: CLAIMANT MUTIOIVS FOR SAiVCTIONS

           This Order enforces and finalizes the Panel's January 30,2017 Order Re: Claimant Motions
for Sanctions ("Jan. 30~ Order").

           Claimant Jason Frank Law,PLC ("JFL") has filed two Motions to sanction Respondent
Eagan Avenatti LLP ("EA"). The first seeks discovery sanctions for EA's repeated failure to comply
with Panel Orders to respond to certain JFL discovery. The second seeks to preclude EA from offering
evidence of its affirmative counterclaims because it has failed to deposit its share of the fees and
expenses for the arbitration. EA apposed each Motion. It argued against the discovery sanctions on
the ground that it has produced substantial responses. It opposed the preclusion of its affirmative
evidence on the ground that such relief is premature.

           The full Panel reviewed each Motion, participated in the telephonic hearing of the Motions,
conferred before and after the hearing of the Motions and approved the Jan. 30~ Order. In summary,
the Jan. 30~ Order stated:
   - "The Panel will enter an Order pursuant to JAMS Rule 31(b) precluding EA from offering
       evidence of any affirmative claim unless it pays its share of all outstanding fees by February 3,
       2017. If EA does not pay in full its share of all outstanding fees by February 3rd,it shall be
       precluded from offering evidence of any affirmative claim at the Hearing, whether as pled in its
       counterclaims or in the guise of a defense."
       "EA is ordered to produce all previously ordered discovery responses by February 3, 2017. If
       EA does not do so, the Panel ...will impose issue sanctions for each category of identified non-
       compliance➢ reserving the most severe issue sanction for ELT's failure to abide Panel Orders
       regarding its tax returns."

          0n February 6,X017,EA served on JFL its purported production to comply with the Jan.
30~ Order. As requested by the Panel, JFL submitted an February 7, 2017 a Letter Brief Re: Notice of
Non-Compliance ("Letter Brief').

          The full Panel has reviewed JFL's Letter Brief and conferred regarding the finalization of




                                                 29
  Case 8:18-cv-01644-VAP-KES Document 17-2 Filed 10/03/18 Page 3 of 7 Page ID #:283




  the jan. ~~~ Order. This Final Order is approved in full by each member of the Panel.

  TAMS RILE 311B-1 SANCTION

             JA1~S Comprehensive Arbitration Rules and Pracedures("JAMS Rubs"~, Rule 31(b)
  pravides ghat")ANTS requires that the Parties deposit the fees and expenses for the Arbitration from
  time to time during the caurse of the proceedings and prior ~o the Hearing. The Arbitrator[ar ~anel~
  may preclude a Party that has failed to deposit its pro rata ...share ofthe fees and expenses from
 affering evidence or aa~y affirmative claim at the (plenary) Hearing," Scheduling Order("Sch 0")Igo. 1,
 §11(b) states that "(t}lie parties vvi11 b~ requested to deposit fees sufficient to compensate the
 arbitrator fir the scheduled hearing in advance of the cammencem~nt ofthe hearing." Sch Q No. 1,
 §10[a} set the plenar;~ Haring t~ commence March 23,2017 and stated that"The canceIlation period
 for the Hearing is 6Q days or more prior tca the Haring. Once the cancellation period lapses,
 Arbitration hearing fees are not refundable."

            Fees for the plenary Hearing were due January 12,2017. JFL paid its share. EA did not. In
 order to keep the Hearing on calendar,JFL advanced EA's fees in the amount of $113,204.75. JFL also
 advanced EA's share of initial fees so that a Preliminary Arbitration Management Conference could be
 held.

            EA did not pay its share - or any amount- of JAMS fees by February 3, 2017, or by the
 issuance of this Order. Therefore,the Panel will enforce the Jan 30~ Order by precluding EA from
 offering evidence ofany affirmative claim at the Hearing, whether as pled in its counterclaims or in
 the guise ofa defense.

 DISCf3VERY SANCTIONS

            JFL seeks sanctions against EA for multiple failures to comply with prier Panel Orders. Cln
fJctc~ber 27, 201b,the Pan~I ordered EA to produce responses to JFL°s Requests for Documents. EA
partially responded to tvva of 17 requests. It has failed to produce tax returns; monthly bank
statements; revenue accounting records; wires,checks o~° invoices far expenses over X25,000;
cotnmunicatians betwer~n Nlichaei Av~natti and JFL, Michael Eagan and J'FL, Judy Regnier and JFL and
EA and any third party regarding the EA-JFL.Agreement("~Cgreement"~; communications between Eta
and Eagan regarding its revenue,expenses or profits; Jason Frank's old cellphc~nej EA's
communications with Frank after his resignation, and dc~cumen~s E1~ contends support its de#'enses
and counterclaims.

Tax Returns

            On October 27, 2016,the Panel ordered EA by November 10, 2016 t~ produce copies ofits
federal tax returns for 2013,2014 and 2015 and its Schedule K-1s for those years. EA did nat produce
produce the returns claiming that neither it nor its accountant had copies ofthe returns. On
November 30,2016,the Panel expressed that EA's response "stretches the bounds of credibility." It
ordered EA by December 1,2016 to request from the Internal Revenue Service a "Record ofAccount
Transcripts" and warned that if EA failed to comply it would consider "all permissible sanctions:' EA
EA evaded the clear mandate ofthe Order by having its attorney sign and file a Request for Transcript




                                                  30
 Case 8:18-cv-01644-VAP-KES Document 17-2 Filed 10/03/18 Page 4 of 7 Page ID #:284




 of T~ Return, not the Record of Account Transcripts. Not only was this a different form than the one
 one the Panel ordered EA to file, it was not signed by an authorized agent of EA. Compounding the
 violation ofthe Panel Order, EA provided no authorization to release the Transcript to its counsel. Of
 Of course,the IRS quickly responded with a Third Parry Rejection Notice that it could not release the
 returns to a third party. EA took no further steps, even belatedly, to comply with the Panel's Orders,
 including the obvious step of directing its counsel to resubmit the Record of Account Transcripts with
 a signed authorization by EA, until February 3, 2017. In other words,EA sat on its hands in a
 transparent effort to delay the inevitable as long as possible.

            According to JFL's Letter Brief, an February 3, 2017, EA purportedly mailed to the IRS a
 request for its t~ returns, which it signed. However,EA provided no proof of service for the mailing.
 Also according to JFL, EA faxed the request to the IRS on February 6, 2017.

             In its November 30~ Order, the Panel ordered EA to make this request by December 1St.
 Clearly, EA has not complied. There can be no other conclusion than that EA violated the Order and,
 that, at a minimum,it intentionally and knowingly violated the obvious spirit of the Order.l

           JFL requests imposition of the following issue sanctions for EA's consistent failure to
 comply with its contractual, discovery and Panel-ordered obligations to produce its tax returns:
                   ■ The Panel issue a Partial Final Award that JFL's 2013,2014 and 2015 Profit
                      Share Bonuses be based on EA's revenue as set forth in EA's responses to
                      Interrogatories Nos. 1,3 and 5, minus expenses produced before January 6,
                      2017. JFL may seek more damages at the plenary Hearing if it obtains evidence
                      offurther EA revenue.
                  ■ Find that EA breached §5 of the Agreement by failing to provide the tax returns
                      to JFL.
                      Permit JFL to amend its Prayer to add a claim for punitive damages and find that
                      EA acted with malice, oppression and fraud.

            V1lhile the Panel believes JFL's request for these sanctions is reasonable, it prefers to
impose issue and evidentiary sanctions rather than to issue a Partial Final Award at this time.
Therefore, the Panel directs JFL to prepare Proposed Findings of Fact("Proposed Findings") based on
its proposed formula for calculating JFL's 2013, 2014 and 2015 Profit Share Bonuses and that EA
breached §5 of the Agreement by failing to provide the t~ returns to JFL. The Panel will review the
Proposed Findings and, if acceptable, will adopt them prior to the commencement of the plenary
Hearing. Except for permitting JFL to seek additional damages regarding its entitlement to Profit
Share Bonuses if it obtains new evidence of further EA revenue,the Panel will not allow or consider
any other evidence at the plenary Hearing on the amount of 2013, 2014 and 2015 Profit Share
Bonuses to which JFL is entitled and on whether EA breached §5 of the Agreement. Finally, the Panel
will permit JFL to amend its Prayer to add a claim for punitive damages and find that EA acted with
malice, oppression and fraud in connection with its failure to produce its ta3t returns.


1 During oral argument at the January Z6, 2017 hearing of JFL's Motion for Sanctions, EA's counsel
expressed confusion about what the Panel ordered EA to do in its October 27~ and November 30~
Orders. The Panel reiterated and ordered what had always been clear: produce the tax returns.

                                                  3

                                                 31
 Case 8:18-cv-01644-VAP-KES Document 17-2 Filed 10/03/18 Page 5 of 7 Page ID #:285




 Bank Statements

           According to JFL's Letter Brief, on February 6~, EA produced bank statements far the
 period January 2013 -May 2016, but not for the remainder of 2016. Furthermore, despite no
 "Redaction" marking,the produced bank statements contained extensive blank spaces, which JFL
 contends purposefully hid revenue as well as opening and closing balances. Based on unredacted
 information in the statements, JFL calculated that EA redacted 73 deposits or credits in 2Q13 alone.

          The Panel ordered on January 18,2017 that EA produce "complete" bank statements for
 2Q13-201b. It has not complied.

           JFL requests these issue sanctions against EA for failing to produce complete bank
 statements:
                  ■ Issue a Partial Final Award making the same findings regarding calculation of
                     JFL's Profit Share Bonus for 2013,2014 and 2015 as it requests for EA's failure
                     to produce its tax returns.
                     EA cannot contest jFL's allegation that EA used amounts it owed JFL to pay for
                    resources employed on JFL's cases.
                 ■ The Panel permit JFL to amend its prayer for relief to add a claim far punitive
                    damages and find that EA acted with malice,fraud and oppression by hiding its
                    revenue numbers.
                 ■ In calculating JFL's 2016 Profit Share Bonus,for each month EA has not
                    produced revenue numbers,that the Bonus calculation use EA's average
                    monthly revenue for the period January 2013-May 2016.

           The Panel reiterates its above Order that JFL prepare Proposed Findings regarding not
only the calculation of JFL's Profit Share Bonus for 2013,2014 and 2015, but also to calculate the
Bonus for the period June 2016 -December 2016 and to preclude EA from contesting JFL's allegation
that EA used amounts it owed JFL to pay for resources employed on JFL's cases. In addition,the Panel
will permit to JFL to amend its Prayer for relief to seek punitive damages and further find that that EA
acted with malice, fraud and oppression by hiding its revenue numbers.

Emails and Other Information

          JFL's Letter Brief states that EA did not produce any remaining documents or information
ordered by the Panel on January 3Q~':
                    Emails regarding performance of Agreement,including to and from Avenatti and
                    Eagan
                 ■ Emails to and from Eagan regarding EA's revenue, profits and expenses
                 ■ EA emails with JFL after his resignation
                    Documents and emails regarding the drafting and negotiation of the Agreement
                 ■ Jason Frank's old cellphone
                 ■ Backup documentation for EA expenses in excess of$25,000 including amounts
                    Avenatti claims were paid to him as origination fees rather than profit
                    distributions




                                                  32
 Case 8:18-cv-01644-VAP-KES Document 17-2 Filed 10/03/18 Page 6 of 7 Page ID #:286




             JFL ~-~quests an evidentiatTy sanction that ~A~ be precluded from o~'fering into evid~ncz any
  docu~~n~ in its possession, custody or cont~t~l got praduced ~ri~r to Januaa~ 6,2017,including JFL
  doeurt~encs, u~l~ss jFL introduces the document first. The Panel im~os~s this evidentiary sanction.

 V~ires re Loftin ~e~s

              On ~ctob~r 27,20~b,the Panel specifically cardered E~ to ~ra~uce bank stat~rnents aid
 wires b~ November 10~ regarding the dale when Loftin Legal Fees transferred from its client trust
 acc€~~an~ t~ ids operating account. E~ has nor prcduc~d these documents. E,A orall~r committed t~ fully
 ~otn~ly'with this Order ~y ~ebrua~y 3rd,

            Acco~dir~g to JF~,, EA did nat produce the dank statements and vr~ir~s. 1~ccordingly, j~~ asks
that the panel irr~pos~ an issue sanction finding that the legal fees were collected in 2014, not 2013.
1'~~ panel irn~~s~s this issue sanction.
'

 lnterro~atori~s

            On December 2D, 20~ 6,the Panel ord~r°e~ EA to produce further respanses to JFL's
 Intersogatories by January 6,ZOl7. E~1 failed to meet ~ha~ deadline, but did provide.some further
 responses on January 10, 2017.

            According to JFL's ~.etter Brief, EA provided no further respans~ to Interrogatory IVa.9
regarding the c~lculatian of"net attorneys'fees" ire the 'den class action and related lawsuits. JAL
requests an issue sanction that in calculating the ~`~~~ ~mnus,"net attorneys'fees" shall be the tc~~al
amount awarded by the trial court in the class action plus revenue collected in individual Eden related
cases minus costs identified in Eh's application for attorneys'fees and costs in the class action. The
Panel well impose Ehis issue sanction.

           Alsa, JFL's Let~e~- brief states that ~A provided no further responses to the following
in~~rragatories:
                      Ito. 7. Identify fall amount cif 2016 revenge
                  ■ Nos. 1Q & 11. Total "JFL Origination Fees" ~n 2fl26
                  ■ No. 13. information regarding "Origination ~e~s" collected by ~ver~atti
                      I~Io.14e ~de~~~if~ case naan~s fir `d~teferral Fees" or "Fees Paid to t~utside Counsel"


            The Panel directs JFL to prepare Propas~d Findings cs~rresponding to ~~'s failure to
fi~r~her respond tc~ these interrogatc~ri~s.

,~ef~nses and ~ou~~erclaims

           According to JFL's ~.etter brief, ~A praa~u~ed no documents or information regarding its
defuses or counterclaims. The ~'a~gl is ordering that EA may not present any evidence can its
c~~nt~rclaims, sc~ these is no need to address its ~~sn-production r~g~rding those counterclaims.
5~~arat~ly, JFL ~~quests that E!~ be pr~~lud~d from asserting any def~~ses for which it his refused ~o
pradu~e suppmrti~g evidence. The Panel will ir~pase this issue san~ti~n.


                                                     5

                                                    33
Case 8:18-cv-01644-VAP-KES Document 17-2 Filed 10/03/18 Page 7 of 7 Page ID #:287




CONCLUSION

           Except for its request for issuance of a Partial Final Award, which is premature,]FL's
requested sanctions are reasonable and appropriately responsive to the magnitude of EA's non-
compliance with Panel Orders. JFL is directed ~o submit to the Panel specific Proposed Findings
which the Panel will conclusively adopt at the plenary Hearing.
                                                             ~'^'r',

Dated:     February 10,2017                          ~~~ 1        ~                _.g.

                                            Chair, Arbitration Panel




                                                [~

                                                34
